Name: 81/552/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Ortho- Cytofluorograf, system 50' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1981-07-27

 Important legal notice|31981D055281/552/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Ortho- Cytofluorograf, system 50' may be imported free of Common Customs Tariff duties Official Journal L 206 , 27/07/1981 P. 0025 - 0025Commission Decisionof 6 July 1981establishing that the apparatus described as "Ortho-Cytofluorograf, system 50" may be imported free of Common Customs Tariff duties(81/552/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 6 January 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Ortho-Cytofluorograf, system 50", to be used for research into the microbial structure and in particular for measuring light scatter and fluorescence from particles, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is an analysis system; whereas its objective technical characteristics, such as the very high resolution power, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus;Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified,HAS ADOPTED THIS DECISIONArticle 1The apparatus described as "Ortho-Cytofluorograf, system 50" which is the subject of an application by the United Kingdom of 6 January 1981, may be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 July 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31.5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------